Title: John Quincy Adams to Charles Adams, 20 November 1794
From: Adams, John Quincy
To: Adams, Charles


          
            My dear Brother.
            Amsterdam November 20th 1794.
          
          Upon my leaving America, your Father gave me an order upon Messrs W. & J Willink for five obligations on a Loan of the United States, for a thousand Guilders each, bearing an interest of five per cent. and upon which one years interest will be due, on the first of

June next, which he directed me to hold in trust for your use, and subject to your orders. This instruction has been complied with and in conformity to his further commands, I hereby inform you that I am in possession of the obligations numbered 3003. 3004, 3005, 3009, 3010. in trust for you, and subject to any orders you may think proper to give me for their disposal, or that of the annual interest, accruing from them.
          I suppose that the giver of this very handsome present, who has been equally liberal to his other sons, has mentioned the circumstance to you, and given you his advice as to the disposition of the property. He appeared to me desirous that you Should keep the obligations, and receive the interest by draughts upon me, or orders to me annually to lay out the arising interest in such books or other articles as you may have occasion for.
          You will however determine for yourself—and if your intention should be to draw the Capital out of its present situation, you can order me to sell the obligations, and you may then draw Bills upon me for the proceeds. They are at this moment one or two pr cent below par. Whatever your Commands upon the subject may be, they shall be faithfully executed by / your affectionate Brother.
        